ORDER
PER CURIAM.
Movant, Donnie Helm, appeals from the judgment denying his Rule 29.15 motion for post-conviction relief. We previously affirmed Movant’s conviction for kidnapping in violation of section 565.110, RSMo 2000. State v. Helm, 14 S.W.3d 642 (Mo. App. E.D.2000). He now contends his counsel provided ineffective assistance by *139failing to impeach the credibility of the State’s key witness.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).